Citation Nr: 0202943	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  97-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased original disability rating for 
residuals of fracture, right zygomatic arch with secondary 
headaches and insomnia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected residuals of fracture, 
right zygomatic arch, consist of subjective complaints of 
difficulty sleeping and headaches, nonprostrating in nature; 
dementia due to head trauma has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of fracture, right zygomatic arch, with 
secondary headaches and insomnia, have not been met at any 
time since the award of service connection for that 
disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.7, 4.124a, Diagnostic Codes 8045-9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the statement of the case, the supplemental statements of the 
case and hearing officer decision, adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.  

Additionally, the Board notes that, in August 2001, the RO 
mailed notice of the VCAA to the veteran's address of record, 
and afforded him additional opportunity to present evidence 
and argument in support of his claim.  However, this notice 
was returned to the RO with a notation that the veteran had 
moved and left no forwarding address.  Thereafter, the RO 
conducted an internet search and obtained another address for 
the veteran in San Diego, California.  Accordingly, another 
copy of this letter was mailed to the veteran in October 
2001.  However, this letter was also returned as 
undeliverable with a notation that the veteran was not at the 
San Diego, California, address.  In this regard, it is noted 
that subsequent mail sent from the RO to the veteran at his 
San Diego, California, address has not been returned.

By attempting to notify the veteran of the VCAA and need for 
additional information and evidence to resolve the appeal, VA 
is presumed to have properly discharged its official duty to 
mail him notice.  See Jones v. West, 12 Vet. App. 98 (1998); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2001).

The Board further notes the Court's decision in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find him."

It is incumbent on the veteran to respond to requests for 
evidence and information.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) [the "duty to assist" an appellant in developing 
the evidence pertinent to his or her claim is not a "one-way 
street"].  

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board is unaware of, 
and the veteran has not identified, any additional evidence 
that is necessary to make an informed decision in this 
appeal.  Thus, the Board believes that all relevant and 
available evidence has been obtained.  Moreover, the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument on his behalf, including 
presenting testimony at a personal hearing conducted before a 
hearing officer at the RO.  Consequently, the Board concludes 
that VA's statutory duty to assist the veteran has been 
satisfied.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in December 1995, March 1998, and April 1998 and 
that adequate medical opinions have been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.


Factual Background

The veteran's service medical records indicate that, in June 
1994, he was hospitalized for depressed right zygomatic arch 
and fracture and underwent an open reduction internal 
fixation (ORIF). 

In November 1995, following his separation from service, the 
RO received the veteran's claim for VA disability benefits.  
Specifically, he indicated that he had sustained a broken 
right zygomatic arch in April 1994, experienced sleeplessness 
since September 1994, and headaches since 1994.  

A December 1995 report of VA general medical examination 
reflects that the veteran reported a history of fracture of 
the right zygoma while playing basketball in June 1994 and 
undergoing surgery during the same month.  The veteran 
complained of some numbness on the face lateral to the right 
eye which had not limited his activity in any way.  The 
diagnosis was history of surgical treatment of fracture of 
the right zygoma; currently with minimal nondisabling 
symptoms.  

Upon VA examination for neurological disorders in December 
1995, the veteran reported tingling in the area of the scar 
site as well as pounding frontal headaches behind both eyes 
which cause sleeplessness.  He further reported that his 
headaches occur without nausea.  Objective findings included 
minimal tenderness over the scar site superiorly.  The 
diagnoses were status post right zygomatic fracture with 
plating as well as headaches and sleeplessness secondary to 
surgery.

By a January 1996 rating decision, the RO granted service 
connection for residuals of fracture, right zygomatic arch, 
with secondary headaches and insomnia, and assigned an 
initial 10 percent rating under Diagnostic Codes 5299-7800-
8045.  The veteran appealed the RO determination, arguing 
that an increased rating was warranted in light of symptoms 
such as nervousness and uncontrollable twitching in his 
hands, face, and neck.

In May 1997, the veteran claimed that service connection was 
warranted for uncontrollable twitching of his hands, face, 
and neck and memory loss as secondary to his service 
connected fracture of the right zygomatic arch with headaches 
and insomnia.  

During his personal hearing at the RO in May 1997, the 
veteran testified that he has been unable to relax and fall 
asleep since his right zygomatic arch surgery.  Specifically, 
he reported that he would have to go to bed at noon in order 
to be relaxed enough to fall asleep by 9 p.m.  The veteran 
stated that the surgical scar is irritable and tender and 
becomes painful if he does not brush or wash his hair 
carefully.  He also claimed that there has not been a day 
since he had his surgery that he has been without a headache.  
The veteran reported that his headaches have increased in 
frequency since his separation from service and that they 
occur three to four times per day, four or five days per 
week.  He testified he can go one to two hours during the day 
without a headache; however, he stated that these headaches 
are incapacitating for about six hours each day for four or 
five days.  The veteran stated that he isolates himself and 
lies down in a dark room in an effort to alleviate these 
headaches.  He also stated that he takes Tylenol and Motrin 
for the headaches.  The veteran reported that, after his 
headache has eased, he tries to get up and do something, only 
for it to flare up again.  He reported that there have been 
occasions when he has been unable to attend classes or go to 
work because of his headaches.  

The May 1997 personal hearing transcript also reflects that 
the veteran reiterated his claim of entitlement to service 
connection for uncontrollable twitching of his hands, face, 
and neck and memory loss as secondary to his service 
connected fracture of the right zygomatic arch with headaches 
and insomnia.  

An October 1997 supplemental statement of the case and 
hearing officer decision reflect that, in addition to the 10 
percent schedular rating for fracture, right zygomatic arch 
with secondary headaches and insomnia, the veteran was 
granted service connection for scar, tender, status post 
fracture, right zygomatic arch, and a separate schedular 
evaluation of 10 percent disabling was assigned.  

A March 1998 report of VA examination for neurological 
disorders notes that the veteran reported being a bit 
depressed and experiencing difficulty sleeping.  He also 
reported experiencing bitemporal headaches two to three times 
per day which are not accompanied by nausea, vomiting, 
photopobia, or visual aura.  He indicated that, although his 
headaches can be sharp on occasion, he is generally able to 
work during such occurrences.  The veteran further complained 
of twitching involving the forehead on the right and, to a 
lesser degree, the upper eyelid.  He stated that the 
twitching is uncontrollable and occurs on and off throughout 
the day.  The veteran reported that the twitching is 
bothersome but not especially painful or debilitating.  

Neurological examination revealed an area of about an inch or 
so lateral to the lateral canthus in which the veteran was 
unable to feel pinprick and the examiner observed small 
twitching movement of the eyebrow.  This twitching movement 
was characterized as a very small twitching noticeable from a 
distance of one or two feet but not eight feet.  Mental 
status testing showed that the veteran was alert and fully 
oriented.  He was able to repeat a five-part name and address 
and remember four out of five parts for about five minutes.  
He was able to repeat the months of the year backwards and 
his digit span was six forward.  Neurological diagnoses 
consisted of head injury with right zygomatic fracture and 
subsequent open reduction internal fixation with plate, post 
traumatic headache, post traumatic myokymia affecting the 
upper eyelid on the right as well as the eyebrow, and post 
traumatic memory loss either direct effect of the injury or 
subsequent depression.  The examiner noted that the veteran 
was to be sent for neuropsychological testing and psychiatric 
evaluation to help define the cause of the veteran's memory 
loss.  The examiner also commented that the veteran's 
twitching was due to damage of the 7th nerve from the 
accident.  

A March 1998 report of VA examination for mental disorders 
notes that the veteran complained of gentle headaches every 
day, trouble sleeping, low grade depression, and memory loss.  
Subjective complaints of low self-esteem and not doing well 
socially were also noted.  Specifically, the veteran stated 
that he forgets stuff at the store and the names of his 
friends.  He reported no history of nightmares, flashbacks, 
or intrusive thoughts.  He also denied experiencing alcohol 
or drug problems at any time.  Upon mental status 
examination, the examiner noted some concentration problems; 
however, he did not feel that there was evidence of any 
organic brain dysfunction.  The examiner also noted that the 
veteran had a history of seizure disorder in childhood of 
undetermined etiology and his memory for both recent and past 
history was intact.  The examiner concluded that the 
veteran's mental status examination was essentially normal.  
The psychiatric diagnoses included decreased concentration 
and decreased recent memory reported secondary to zygomatic 
fracture and probable dysthymic disorder.  

The examiner commented that he would await results of 
neuropsychological testing before forming a complete picture.  
However, at the conclusion of the examination, the examiner 
did not see any connection between a fracture of the 
zygomatic arch and the reported symptoms of decreased memory 
and decreased concentration.  The examiner concluded that the 
veteran's symptoms were much more likely explained on the 
basis of a low-grade depression, namely dysthymia.  However, 
the examiner saw no reason for dysthymia in the veteran and 
felt that another examination might clarify this question.

The veteran underwent VA neuropsychiatric assessment in April 
1998.  The report of this examination notes the history of 
the veteran's head injury and identifies his current 
complaints as difficulty with memory, concentration, speech, 
and penmanship as well as insomnia, chronic headache pain, 
decreased energy, photosensitivity, and occasional dizziness.  
With respect to speech, the veteran reported that he 
experiences problems with naming people's names, misusing 
words, and "thinking of one word, but saying another."  The 
veteran claimed that these symptoms have worsened since his 
1994 injury.  He further expressed concern that his history 
of concussion could develop into Alzheimer's Disease.  The 
veteran denied a psychiatric history but reported periods of 
depression while on alert for Desert Storm as well as current 
periods of depression due to loneliness and disappointment 
about "where he should be at this point in (his) life."  
Upon conclusion of neuropsychiatric testing, the examiner 
summarized that the majority of the veteran's test results 
were within the average to low average range in the context 
of average verbal intellectual abilities.  The examiner 
further noted that emotional testing was consistent with a 
mild depression.  The veteran admitted to suicidal thoughts, 
but denied current intent to act on these thoughts.  The 
examiner commented that the veteran's low score in word list-
learning and concept formation/problem solving are hard to 
attribute to a neurological cause because he showed evidence 
for variability in performance and possible variability in 
effort.  The examiner recommended that the veteran be 
referred to the Mental Health Clinic for evaluation and 
treatment for his mild depression with suicidal thoughts.  

An August 2000 statement from the physician who conducted the 
March 1998 VA examination for mental disorders and 
recommended neuropsychological testing before forming a 
complete picture indicates that, upon review of the March 
1998 report of VA examination for neurological disorders as 
well as the April 1998 report of VA neuropsychiatric 
assessment, the appropriate diagnostic profile included 
dysthymic disorder, DNEPTE (did not exist prior to 
enlistment).  The examiner also provided the following 
opinion:

As previously noted, as a result of this review of 
the medical records, it is my impression that the 
[v]eteran's complaints of decreased recent memory 
and concentration are not related to his alleged 
traumatic injury while in the service, but rather 
are more appropriately related to his on-going 
dysthymic disorder, as well as preentry dynamics.

Similarly, the physician who performed the March 1998 VA 
examination for neurological disorders also provided an 
opinion in August 2000.  The examiner noted that he had 
reviewed the veteran's neuropsychological testing results and 
concluded that these results were most consistent with a 
psychological problem, such as depression, especially since 
the veteran's admission of suicidal thoughts and his variable 
performance on learning.  The examiner further commented 
that, due to the veteran's March 1998 diagnoses of depression 
and dysthymic disorder, the neuropsychological test results 
could be explained on a nonorganic basis.  The examiner 
concluded that the veteran's performance on the 
neuropsychological tests were not "secondary to the fall, 
and would be instead due to the psychological factors such as 
depression or dysthymia.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

38 C.F.R. § 4.124a, Diagnostic Code 8045 pertains to brain 
disease due to trauma, and with purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities with citation of a hyphenated 
diagnostic code (e.g., 8045-9304).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304 (dementia due to head trauma).  Id.  The 10 percent 
rating may not be combined with any other rating for 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.

Analysis

The RO has rated the purely subjective residuals of the 
veteran's fracture, right zygomatic arch, with secondary 
headaches and insomnia, as 10 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Codes 8045-9304.  As set forth 
above, that rating is specified for purely subjective 
complaints attributable to brain trauma.  A rating in excess 
of 10 percent is not assignable under Diagnostic Code 9304 in 
the absence of a diagnosis of multi-infarct dementia.  In 
this case, the veteran has reported headaches, dizziness, 
trouble sleeping, and difficulty concentrating, and states 
that these symptoms are residuals of his in-service head 
trauma.  The medical evidence of record, however, is entirely 
negative for a diagnosis of multi-infarct dementia associated 
with brain trauma.  Accordingly, assignment of an evaluation 
in excess of 10 percent may not be made.

The Board notes that during the pendency of this appeal, VA 
amended the schedular criteria for evaluating mental 
disorders, including criteria to be utilized in the rating of 
dementia due to head trauma under 38 C.F.R. § 4.130, 
Diagnostic Code 9304.  In this case, despite the changes to 
Diagnostic Code 9304, no change involving 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, has been effected and it is that 
regulation, without regard to the current or former version 
of Diagnostic Code 9304, that is dispositive of this matter.  
Again, a rating in excess of 10 percent is assigned under 
Diagnostic Code 8045 only when there is a showing of multi-
infarct dementia from brain trauma.  As demonstrated by the 
evidence of record, that requirement has not been met.  Thus, 
further discussion of the changes brought about by the 
revision of 38 C.F.R. § 4.130, Diagnostic Code 9304 is not 
necessary.

The Board has also considered rating the veteran's headaches 
by analogy to migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under this criteria, a 10 percent 
rating is assigned for characteristic prostrating attacks 
averaging one in two months over the last several months.  
The next higher evaluation of 30 percent requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular evaluation of 50 percent requires headaches with 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2001).

The record does not support a rating in excess of 10 percent 
for headaches under Diagnostic Code 8100.  When examined by 
VA in December 1995, the veteran reported that he had 
headaches which cause sleeplessness.  At his May 1997 
personal hearing, he indicated that his headaches occur three 
to four times per day, four or five days per week.  He also 
reported that these headaches are incapacitating for about 
six hours each day for four or five days and have resulted in 
him occasionally being unable to attend classes or go to 
work.  However, he testified that he is able to maintain a 
full-time academic schedule and employment on a work-study 
basis.  Additionally, upon subsequent VA examination in March 
1998, the veteran reported gentle headaches which occur two 
to three times per day.  During this examination, he further 
reported that, although his headaches can be sharp on 
occasion, he is generally able to work during such 
occurrences.  As noted, the applicable rating criteria link 
the ratings for migraine headaches to two elements: severity 
and frequency.  It is not sufficient to demonstrate the 
existence of a particular frequency of headaches; the 
headaches must be of a specific prostrating character.  In 
this case, the Board finds that the intensity of the 
veteran's headaches have not been shown to rise to the level 
of prostrating migraines, such to warrant a rating in excess 
of 10 percent under Diagnostic Code 8100.

In addition to the 10 percent rating for purely subjective 
symptoms, the RO has assigned a separate 10 percent rating 
for scar, tender, status post fracture, right zygomatic arch, 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  As a 10 
percent rating is the highest rating available under this 
diagnostic code, no discussion of the applicability of the 
next highest rating is required.

The Board has also considered other criteria under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805, for the rating of skin 
impairment which may be applicable to the veteran's claim.  
Specifically, Diagnostic Code 7800 provides that slightly 
disfiguring scars of the head, face, or neck warrant a 
noncompensable evaluation.  A 10 percent rating requires that 
these scars be moderately disfiguring.  A 30 percent rating 
requires evidence of severe scarring, productive of a marked 
and unsightly deformity of the eyelids, lips or auricles.  An 
evaluation in excess of 10 percent under Diagnostic Code 7800 
is not warranted because the evidence does not show and the 
veteran does not claim that his scar, status post fracture, 
right zygomatic arch, is disfiguring.  Additionally, 
Diagnostic Codes 7801 and 7802 apply to burn scars.  The 
evidence shows that the veteran's service-connected scar is 
not due to burns.  Thus, these diagnostic codes are 
inapplicable in this case.  Additionally, under Diagnostic 
Code 7803, a 10 percent disability evaluation is warranted 
for superficial scars which are poorly nourished and have 
repeated ulcerations.  Other scars may be rated based on the 
limitation of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  However, the evidence does not show 
that the veteran's scar is poorly nourished or productive of 
repeated ulcerations or limitation of the part affected.  
Accordingly these diagnostic codes are also inapplicable to 
the veteran's claim.  

Similarly, the RO has also assigned a separate zero percent 
rating for post traumatic myokymia, right upper eyelid, as a 
disability directly due to the veteran's service connected 
fracture, right zygomatic arch with secondary headache and 
insomnia, under 38 C.F.R. § 4.124a, Diagnostic Code 8207, 
pertaining to disability of the seventh (facial) cranial 
nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, a 10 percent 
rating is assigned for moderate incomplete paralysis of the 
seventh (facial) cranial nerve.  A 20 percent rating is 
assigned for severe incomplete paralysis of the seventh 
(facial) cranial nerve, and a 30 percent rating is assigned 
for complete paralysis of the seventh (facial) cranial nerve.  
Evaluation is dependent on relative loss of innervation.  
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2001).

On review of the evidence of record, the Board finds that the 
criteria for a compensable rating under 38 C.F.R. § 4.124a, 
Code 8207, have not been met.  The veteran's disability is 
characterized as a very small twitching noticeable from a 
distance of one or two feet but not eight feet.  There is no 
indication of moderate incomplete paralysis of the seventh 
(facial) cranial nerve.  There were no findings of facial 
drooping, skin changes, or other objective findings.  Thus, a 
rating in excess of zero percent is unwarranted.  38 C.F.R. § 
4.124a, Diagnostic Code 8207 (2001).

In reaching this determination, the Board also finds that 
there is no demonstrated variance in the residuals of 
fracture, right zygomatic arch with secondary headaches and 
insomnia, during the appellate period that would warrant the 
application of "staged" ratings as called for in Fenderson, 
supra.

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorders 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

An initial rating in excess of 10 percent for residuals of 
fracture, right zygomatic arch with secondary headaches and 
insomnia, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

